Citation Nr: 0825076	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO. 99-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from April 1985 to May 
1996. He also had three years and four months of prior active 
service. From January to May 1991, the veteran had service in 
Southwest Asia.

The issue on the title page was previously before the Board 
of Veterans' Appeals (Board) in April 2005, at which time it 
was remanded for further development. Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of entitlement to 
service connection for fibromyalgia. Thereafter, the case was 
returned to the Board for further appellate action.

In his Notice of Disagreement, received at the RO in March 
2002, the veteran claimed entitlement to service connection 
for back disability, independent of any claim of entitlement 
to service connection for fibromyalgia. That claim has not 
been certified to the Board on appeal nor has it otherwise 
been developed for appellate purposes. Therefore, the Board 
has no jurisdiction over that claim and it will not be 
considered below. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2007); 38 C.F.R. § 20.101 (2007). However, it is referred to 
the RO, however, for appropriate action.


FINDINGS OF FACT

1. The presence of fibromyalgia has not been established.

2. The veteran's multiple joint pains are currently 
attributable to known clinical diagnoses.




CONCLUSION OF LAW

The claimed fibromyalgia is not the result of disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for fibromyalgia. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In February 2001, the RO informed the veteran of the 
requirements to substantiate his claim for service connection 
for fibromyalgia. Specifically, the RO notified the veteran 
that in order to establish service connection for the claimed 
disabilities, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence). Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995). 

The veteran has not been notified of the special 
considerations attendant to veterans who participated in the 
Persian Gulf War, nor has he been notified of the manner in 
which VA assigns disability ratings or effective dates. 
Nevertheless, any such omissions constitute no more than 
harmless error. In statements to the Board, such as that 
dated in June 2005, the veteran and his representative have 
acknowledged the criteria necessary for service connection 
applicable to Persian Gulf War veterans. Moreover, since the 
claim is being denied, a disability rating and effective date 
will not be assigned. Therefore, the Board finds that the 
foregoing omissions do not result in any prejudice to the 
veteran.

Not only does VA have a duty to notify a veteran of the 
information and evidence necessary to substantiate his claim, 
it has a duty to provide reasonable assistance to the veteran 
in obtaining such evidence. The service medical records and 
numerous records reflecting the veteran's treatment by 
private health care providers, as well as VA practitioners 
are associated with the claims file. Additionally, the 
veteran has been afforded several VA examinations in 
connection with his claim. He has also been afforded the 
opportunity for a hearing on his appeal. Although he was 
scheduled for a hearing at the RO in December 2003, he did 
not appear for that hearing and did not request that it be 
rescheduled. 

Neither the veteran nor his representative have made VA aware 
of any outstanding evidence that needs to be obtained in 
order to fairly decide his claim. Therefore, further action 
is unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of the claim presently 
decided. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 

Analysis

The veteran seeks service connection for fibromyalgia. He 
notes that in service, he was seen on many occasions for 
multiple joint pain but that the health care practitioners 
were unable to identify the source of his pain. He states 
that after service, his symptoms were found to be associated 
with fibromyalgia. He also notes that fibromyalgia is a 
multisymptom illness associated with participation in the 
Persian Gulf War. Therefore, he contends that as a Persian 
Gulf War veteran, service connection for fibromyalgia is 
warranted. 

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has fibromyalgia. The Board also finds that the 
veteran's symptomatology is associated with chronic, 
identifiable disease. Therefore, it cannot be considered an 
undiagnosed illness. Accordingly, service connection is not 
warranted. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. The resolution of this issue must 
be considered on the basis of the places, types, and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in the 
which the veteran served, his medical records and all 
pertinent medical and lay evidence. Determinations relative 
to service-connection with be based on a review of the entire 
evidence of record. 38 C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Special rights attend the service connection claims of those 
who served in the Persian Gulf War. Service connection may be 
established for such veterans who exhibit objective 
indications of chronic disability which cannot be attributed 
to any known clinical diagnosis, but which instead results 
from an undiagnosed illness that becomes manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011. 38 C.F.R. § 
3.317(a)(1). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. These changes revised the 
term "chronic disability" to "qualifying chronic disability," 
and involved an expanded definition of "qualifying chronic 
disability" to include: (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that VA determines, in 
regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi- 
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98 (Aug. 3, 1998).

A review of the evidence discloses that the veteran entered 
service without any complaints or clinical findings of pain 
or disability in any of his joints. However, throughout 
service, he complained of multiple joint pain, primarily 
affecting his knees, hips, and low back. In February 1986, he 
sprained his right ankle, and in June 1987, he sprained his 
left ankle. In January 1987, he experienced low back pain 
after lifting, and in June 1988 and February 1989, he was 
treated for mechanical low back pain. In August 1990, while 
changing the tires on a truck, the veteran experienced 
mechanical low back pain with spasm. In August 1991, the 
veteran was treated for retropatellar pain syndrome, 
bilaterally. In August and October 1993, the veteran treated 
for bilateral knee pain, and in October 1993, the Physical 
Therapy service confirmed the presence of retropatellar pain 
syndrome, bilaterally. In January 1995, the veteran 
complained of right hip pain and bilateral knee pain. In 
March 1995, the veteran was treated for right knee pain, and 
in October 1995, he was given a profile limiting his 
participation in physical activity due to left hip and left 
knee pain. In December 1995 and January 1996, the veteran was 
treated for complaints of hip and knee pain. Following an 
orthopedic consultation, the impression was multiple joint 
pain, rule out rheumatoid arthritis/connective tissue 
disorder and rule out osteoarthritis. 
During his service separation examination, the veteran 
responded in the affirmative when asked if he then had, or 
had ever had, swollen or painful joints; a painful or 
"trick" shoulder or elbow; and a "trick" or locked knee. 
However, on examination, there were no findings of 
musculoskeletal disability of any kind. 

In June 1996, the veteran's wife reported that his multiple 
joint pain started in service in approximately 1994.

In June 1996, S. E. I., D.C., report that the veteran had a 
lumbar biomechanical impropriety with associated bilateral 
anterior thigh paresthesia and mild paravertebral muscle 
spasms, complicated by a left pelvic tilt. 

During VA examinations in July and August 1996, the veteran 
complained of chronic pain in his back, hips and both knees. 
However, in August 1996, the veteran did not report for 
laboratory studies, and the diagnosis was postponed. 

Following a VA examination in November 1997, the veteran was 
found to have hydromyelia of the patella. 

By a rating action in August 1998, the RO granted service 
connection for the following: Chronic pain syndrome of the 
right hip, left retropatellar pain syndrome, and hydromyelia 
of the right patella. Each was evaluated as 10 percent 
disabling, effective May 5, 1996. 

During the late 1990's, the veteran continued to complain of 
multiple joint pain. However, consultations, radiographic 
studies, and laboratory results were essentially negative, 
and the possibility of psychosomatic pain was considered. 

Fibromyalgia was first reported during VA treatment in 1997. 
However, reports of consultations with the VA Rheumatology 
Service in October 1998 and May 1999, indicated that 
fibromyalgia was not present. 

In September 2000, the veteran injured his back in an on the 
job driving accident. Records from private health care 
practitioners, such as W. S. M., III, D.O., show treatment 
for residual disability, primarily diagnosed as spondylosis 
and degenerative disc disease at L5-S1 with a bulging disc at 
that level.

In May 2004, an Administrative Law Judge granted the veteran 
Social Security benefits due to disability involving the hip 
and back. The veteran contended that his disability had begun 
in September 2000.

Following a VA examination in July 2005, the examiner 
diagnosed fibromyalgia. However, he noted that there were no 
trigger points or tenderness in the back or knees consistent 
with that diagnosis, and he did not report a relationship 
between fibromyalgia and service. During a followup in 
December 2006, the same VA examiner concluded that the 
veteran did not, in fact, have fibromyalgia. Rather, he 
attributed the veteran's complaints to degenerative arthritis 
of the lumbosacral spine, tronchanteric bursitis of the hips, 
right gluteal (ischeal bursitis), and bilateral anserine 
bursitis of the knee. In so doing, he cited consultations 
with the VA Rheumatology service in March and September 2005. 
Such consultations reportedly showed that the veteran had a 
history of falling from a truck in service in 1989 or 1990. 
The VA examiner concluded that the veteran's musculoskeletal 
disabilities were related to that incident. 

In reviewing the claims file, the Board finds that the 
veteran did not have a diagnosis of fibromyalgia in service. 
Although such a diagnosis was considered during the year 
after his discharge from service, the preponderance of the 
evidence shows that a diagnosis of fibromyalgia has never 
been established. Nevertheless, the veteran maintains that 
his multiple joint pain was the result of undiagnosed illness 
associated with his participation in the Persian Gulf War.

Despite the veteran's complaints of multiple joint pain in 
and shortly after service, there were no objective medical 
indications of chronic disability (other than that involving 
the service-connected knees and right hip) and no non-medical 
indicators that were capable of independent verification. 
Indeed, consultations with specialists, radiographic studies, 
and laboratory results were, essentially, negative. In 
addition, more recent records show that the veteran's various 
musculoskeletal complaints are associated with chronic, 
identifiable disease processes, such as degenerative disc 
disease and bursitis. While the most recent examiner 
suggested that the veteran's musculoskeletal problems were 
related to a fall from a truck in service in 1989 or 1990, a 
review of the service medical records does not show such an 
injury. Therefore, the Board finds that the examiner's 
opinion is based upon an inaccurate factual premise. As such, 
it has no probative value. See, e.g., Reonal v. Brown, 5 Vet. 
App. 458 (1993). Rather, the evidence suggests that the 
veteran's chronic, identifiable musculoskeletal problems are 
related to a job-related accident in September 1990.

Because the preponderance of the evidence shows that the 
veteran does not have fibromyalgia and because veteran's 
multiple joint pains are attributable to known clinical 
diagnoses, service connection is not warranted (other than 
that already established for his knees and right hip). 
Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


